In a proceeding pursuant to CPLR article 78 to review a determination of the respondents insofar as a de novo hearing was ordered with respect to a charge against the petitioner of speeding, he appeals from a judgment of the Supreme Court, Kings County, dated September 15, 1980, which granted respondents’ cross motion to dismiss the proceeding. Judgment affirmed, with costs. Assuming, without deciding, that double jeopardy protections would be applicable here, the first two charges are distinct from the third for double jeopardy purposes and, thus, prosecution on the first two did not bar prosecution on the third (see CPL 40.20). Moreover petitioner did not move for a joint trial of the three charges (see CPL 40.40) and thus waived any right he might have had to object to separate prosecutions (see Serignese v Henry, 101 Misc 2d 982). Petitioner’s remaining contentions are also without merit. Titone, J. P., Lazer, Gulotta and Margett, JJ., concur.